DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3, 5-21 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 24, 2022 has been entered.

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive. 
Regarding Claims 1, 15, and 18, Applicant argued that Hall does not disclose “marking, on a computing device, two or more times of the athlete’s performance during participation in the sporting event; and providing feedback, from the computing device, of which of the at least one physiological parameters are consistently observed during the marked two or more times”. Applicant argued that Hall’s system does not provide physiological parameters that are consistent during those marked times. 
This argument has been considered, but is not persuasive. 
As currently claimed, the claim language can be interpreted more broadly than Applicant’s interpretation. In the limitation “providing feedback … of which of the at least one physiological parameters are consistently observed during the marked two or more times”, the physiological parameters aren’t specific to any one type of performance (Applicant gave an example of making free throws as a performance; Examiner also notes that this example was not found in the specification). The claimed performance may be any activity during the sporting event, and two or more times of performance do not have to correspond to the same type of performance. Also, if the same set of physiological parameters are provided in real time during the game and therefore observed, then the same set of parameters would be consistently observed during any two or more selected time points, which Hall discloses as set forth in the previous action. 
Examiner would like to suggest Applicant to refer to the references cited under conclusion.   

Response to Amendment
With respect to 112 rejections, Applicant’s amendments have overcome the rejections. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall (US 2017/0259115), which incorporates by reference Dengler et al. (US 7,868,914).
Re Claim 15, Hall discloses a method for measuring at least one physiological parameter from an athlete participating in a sporting event, the method comprising: 
disposing a wearable on the athlete (para. [0156], para. [0040], different types of data for individual players are collected via wearable sensors in real time during sports); 
measuring the at least one physiological parameter of the athlete with at least one sensor disposed in the wearable (para. [0156] discloses measuring heart rate, hydration, fluid or sweat, and etc., [0040] discloses collecting biometric data in real time during a sports game), 
wherein the step of measuring the at least one physiological parameter is performed at least during participation in the sporting event (para. [0156], para. [0040], different types of data for individual players are collected via wearable sensors in real time during sports); 
providing output to a viewer on a computing device showing data measured by the sensor during participation in the sporting event (para. [0177], [0178], an application program is provided for a certain party to subscribe to receive relevant actionable data in real time push from the cloud-based platform. Apps at level 2 are operable to repackage the data from L1 and provide to different parties, including coaches, trainers, medical staff, live announcers, broadcasters, displays, viewers, fans, and combinations thereof); 
coordinating performance in the sporting event with the output from that at least one sensor (para. [0169], the cloud-based platform is operable to provide advanced sports analytics and trends for relevant parties, para. [0170] and [0171] disclose biometric data from multiple sensors are analyzed in the cloud-based platform to provide insights for teams about players and future matchups, improve player performance and team performance, prevent injuries, improve fan engagement, view experience); 
marking, on a computing device, two or more times of the athlete’s performance during participation in the sporting event (para. [0173] discloses providing complete integration of dynamic statistical data and graphical content with an example of performance, para. [0187] and [0188] discloses different types of performances made by players; para. [0161] discloses camera or video capture devices where video data is time-coded and transmitted for synchronization with any of the multiplicity of inputs from L0, which includes physiological parameters as shown in fig. 1; para. [0174], [0175] discloses manual event markers from marking apps, where the marking app marks time for time of hand off and/or quarterback release, start of run with ball, end of run with ball, reception, first contact and tackle and marking players. Para. [0174] also discloses that manual event markers, linear time code data, and data from L0, which includes biometric data, are integrated.; Dengler ‘914, incorporated by reference, discloses in col. 4, lines 5-28 and col. 5, lines 54- col. 6, line 3, various input devices such as a keyboard, light pen, mouse, scroll bar, or any other input device, and selecting a starting point and ending point in the image sequence, which may be done in real time while an operator is watching the image sequence, or may be done in playback mode after the sequence is recorded);
providing feedback, from the computing device to the user, of which of the at least one physiological parameters are consistently observed during the two or more marked times (para. [0173] discloses providing complete integration of dynamic statistical data and graphical content with an example of performance; para. [0180], [0181] discloses a coaching app and a training app, where a trainer and a coach can request and/or receive biometric data and videos in real time or near-real-time or at predetermined times or events or triggers. The coaching app is operable to receive and/or request videos in real time from the cloud-based platform, where the video have inserted real-time data or statistical data; para. [0161] discloses that statistics includes individual statistics for example scores, attempts and assists; para. [0174], [0175] discloses manual event markers from marking apps, where the marking app marks time for time of hand off and/or quarterback release, start of run with ball, end of run with ball, reception, first contact and tackle and marking players. Para. [0174] also discloses that manual event markers, linear time code data, and data from L0, which includes biometric data, are integrated; para. [0185] also discloses that displaying videos in real time with rich inserted data including but not limited to events during a sports game, player profile, location and movement data, and biometric data and alerts for individual players; para. [0146] discloses that at least one sensor is provided for generating data, capturing data, receiving inputs, and/or collecting data; in every case, the data automatically receives a time code that is inextricably linked with the data, which is preferably real-time or near-real-time data. The data is associated with at least one athlete or player or participant for at least one sport or game. The at least sensor is placed on different areas of the player to measure movement, location, and/or biometric data for each player. – If biometric data is measured in real-time and synchronized with videos of events or triggers with time-code, these biometric data are consistently observed during the events/triggers; para. [0152], [0153] discloses movement data integrated with activity tracker to better monitor and evaluate players’ physical performance continuously with time code synchronization – same types of biometric data would be provided for two or more time points for each type of performance events such as hand off and/or quarterback release, start of run with ball, end of run with ball, reception, first contact and tackle and marking player listed above in para. [0174], [0175]); and 
measuring the at least one physiological parameter of the athlete before participation in the sporting event to obtain a baseline measurement (para. [0196]-[0198] discloses receiving physiological parameters in real-time during the game, therefore the relevant party would be able to observe such parameters during any event of the game or play; para. [0152]-[0153] discloses RFID tracking sensors operable to provide data or information on player movements during the game, for example, not limited to location, speed, acceleration, deceleration, player orientation, braking force, change of direction, for every player at every play with extreme accuracy. The RFID tracking sensors are operable to provide real-time, or near-real-time, statistics for every movement of every player on every inch of the field in every NFL game or other sport or game. Such movement data can be combined, integrated and correlated or otherwise associated with other data, by way of example and not limitation, activity trackers, sleep trackers, diet apps to log caloric intake, and combinations thereof, to better monitor and evaluate players’ physical performance continuously; para. [0161] discloses camera or video capture devices where video data is time-coded and transmitted for synchronization with any of the multiplicity of inputs from L0, which includes physiological parameters as shown in fig. 1, for various performances during the game, para. [0142] discloses time-synchronizing set of data in a variety of real-time displays where the different types of data are location data, movement data, impact data and biometric data.).  
Re Claim 16, Hall discloses detecting a physiological abnormality in the at least one physiological parameter during participation in the sporting event and alerting the athlete of such abnormality (para. [0196]-[0201] discloses a medical safety alert received over a mobile phone showing the player’s hydration, heart rate, temperature, and impact level, para. [0182] discloses that the medical safety app provides medical safety alerts to medical staff via interactive GUI and the medical staff can take actions or request players to take actions based on the alerts, triggers, or notifications so that injury, overexertion, dehydration, fatigue and other unwanted conditions may be prevented or ameliorated; para. [0172], medical staff, coaches, and trainers receive alerts for each of the multiplicity of players regarding their health status).  
Re Claim 17, Hall discloses that the sporting event is selected from the consisting of a physical sporting event (para. [0142], [0161], [0186] discloses the sporting event as football, [0193] discloses various physical sports), a mental sporting event and a virtual reality or software-based game (para. [0144] discloses that the sporting event can be games such as virtual sports or gaming).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2017/0259115), which incorporates by reference Dengler et al. (US 7,868,914), in view of Sales et al. (US 2016/0066847), hereinafter “Sales”.
Re Claims 1 and 21, Hall discloses a method for measuring at least one physiological parameter from an athlete participating in a sporting event, the method comprising: 
disposing a wearable on the athlete (para. [0156], para. [0040], different types of data for individual players are collected via wearable sensors in real time during sports); 
measuring the at least one physiological parameter of the athlete with at least one sensor disposed in the wearable (para. [0156] discloses measuring heart rate, hydration, fluid or sweat, and etc., [0040] discloses collecting biometric data), 
wherein the step of measuring the at least one physiological parameter is performed at least during participation in the sporting event (para. [0156], para. [0040], different types of data for individual players are collected via wearable sensors in real time during sports); and 
detecting a physiological abnormality in the at least one physiological parameter during participation in the sporting event and alerting at least one of the athlete and a third party of such abnormality with an alert (para. [0196]-[0201] discloses a medical safety alert received over a mobile phone showing the player’s hydration, heart rate, temperature, and impact level, para. [0182] discloses that the medical safety app provides medical safety alerts to medical staff via interactive GUI and the medical staff can take actions or request players to take actions based on the alerts, triggers, or notifications so that injury, overexertion, dehydration, fatigue and other unwanted conditions may be prevented or ameliorated; para. [0172], medical staff, coaches, and trainers receive alerts for each of the multiplicity of players regarding their health status); and 
time tracking the measurement of the at least one physiological parameter (para. [0146] discloses that at least one sensor is provided for generating data, capturing data, receiving inputs, and/or collecting data; in every case, the data automatically receives a time code that is inextricably linked with the data, which is preferably real-time or near-real-time data. The data is associated with at least one athlete or player or participant for at least one sport or game. The at least sensor is placed on different areas of the player to measure movement, location, and/or biometric data for each player); 
providing playback to a user of a video of performance of the athlete in the athletic event while tracking, in real time with the playback, the at least one physiological parameter monitored by the wearable device (para. [0180], coaching app is operable to replay certain parts of the video with inserted real time data or statistical data; para. [0184], brocaster’s app is operable to receive videos and/or replay certain parts of the videos with inserted data; para. [0193]; para. [0180], [0181] discloses a coaching app and a training app, where a trainer and a coach can request and/or receive biometric data and videos in real time or near-real-time or at predetermined times or events or triggers. The coaching app is operable to receive and/or request videos in real time from the cloud-based platform, where the video have inserted real-time data or statistical data; para. [0144] discloses that location, movement, biometric data and/or vital signs data of each player are sensed and tracked in real time with a time code associated with each of them for more intelligent and time-sensitive analytics. The outputs and analytics from the data stored are applied to improve individual player or participant performance, team performance, broadcasts, viewer experience, predictive analytics of the sport or game, and combinations thereof, para. [0161] discloses cameras or video capture devices are used to provide inputs. Video data is time-coded and transmitted to the cloud-based platform for analytics and statistics information, para. [0168] and [0173] discloses database that stores video, sensory data, stats, and events, para. [0174] and [0175] discloses marking times of different performances and integrating linear timecode data); 
marking, on a computing device, two or more times of the athlete’s performance during participation in the sporting event (para. [0173] discloses providing complete integration of dynamic statistical data and graphical content with an example of performance, para. [0187] and [0188] discloses different types of performances made by players; para. [0161] discloses camera or video capture devices where video data is time-coded and transmitted for synchronization with any of the multiplicity of inputs from L0, which includes physiological parameters as shown in fig. 1; para. [0174], [0175] discloses manual event markers from marking apps, where the marking app marks time for time of hand off and/or quarterback release, start of run with ball, end of run with ball, reception, first contact and tackle and marking players. Para. [0174] also discloses that manual event markers, linear time code data, and data from L0, which includes biometric data, are integrated.; Dengler ‘914, incorporated by reference, discloses in col. 4, lines 5-28 and col. 5, lines 54- col. 6, line 3, various input devices such as a keyboard, light pen, mouse, scroll bar, or any other input device, and selecting a starting point and ending point in the image sequence, which may be done in real time while an operator is watching the image sequence, or may be done in playback mode after the sequence is recorded);
providing feedback, from the computing device to the user, of which of the at least one physiological parameters are consistently observed during the two or more marked times, wherein the marked times correspond to a performance level of the athlete (para. [0173] discloses providing complete integration of dynamic statistical data and graphical content with an example of performance; para. [0180], [0181] discloses a coaching app and a training app, where a trainer and a coach can request and/or receive biometric data and videos in real time or near-real-time or at predetermined times or events or triggers. The coaching app is operable to receive and/or request videos in real time from the cloud-based platform, where the video have inserted real-time data or statistical data; para. [0161] discloses that statistics includes individual statistics for example scores, attempts and assists; para. [0174], [0175] discloses manual event markers from marking apps, where the marking app marks time for time of hand off and/or quarterback release, start of run with ball, end of run with ball, reception, first contact and tackle and marking players. Para. [0174] also discloses that manual event markers, linear time code data, and data from L0, which includes biometric data, are integrated; para. [0185] also discloses that displaying videos in real time with rich inserted data including but not limited to events during a sports game, player profile, location and movement data, and biometric data and alerts for individual players; para. [0146] discloses that at least one sensor is provided for generating data, capturing data, receiving inputs, and/or collecting data; in every case, the data automatically receives a time code that is inextricably linked with the data, which is preferably real-time or near-real-time data. The data is associated with at least one athlete or player or participant for at least one sport or game. The at least sensor is placed on different areas of the player to measure movement, location, and/or biometric data for each player. – If biometric data is measured in real-time and synchronized with videos of events or triggers with time-code, these biometric data are consistently observed during the events/triggers; para. [0152], [0153] discloses movement data integrated with activity tracker to better monitor and evaluate players’ physical performance continuously with time code synchronization – same types of biometric data would be provided for two or more time points for each type of performance events such as hand off and/or quarterback release, start of run with ball, end of run with ball, reception, first contact and tackle and marking player listed above in para. [0174], [0175]). 
Hall discloses a cloud-based platform that collects data from L0 sources and analyze and store the data and sending alert to the relevant parties (para. [0143], [0172]). 
Hall is silent regarding an alert for abnormality being sent directly from the wearable and the detection of the physiological abnormality occurring within the wearable based upon processing of data from the at least one sensor by a processor. 
However, Sales discloses a method of detecting physiological attributes of a wearer of a computerized wearable device having one or more sensors comprises using the information from the one or more sensors to assess the physiological of the wearer and notifying the wearer of the wearer’s physiological (abstract). Sales discloses an alert for abnormality being sent directly from the wearable and the detection of the physiological abnormality occurring within the wearable based upon processing of data from the at least one sensor by a processor (para. [0004], the computerized eyewear comprising at least one processor, one or more sensors operatively coupled to the at least one processor, and a computation device operatively coupled to the at least one processor, where the wearable determines the current physiology, compares the current physiology of the wearer to a normal physiology of the wearer, and notifies the wearer when the current physiology of the wearer deviates from the normal physiology of the wearer, para. [0005] discloses the wearable device notifying at least one of the wearer or a third party that the wearer has sustained a concussion). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hall, by configuring an alert for abnormality to be sent directly from the wearable and configuring the detection of the physiological abnormality to occur within the wearable based upon processing of data from the at least one sensor by a processor, as taught by Sales, because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Hall’s method as modified by Sales’ method can yield a predictable result of computing data within the wearable and sending alert to an athlete or a third party from the wearable. Thus, one of ordinary skill in the art would have appreciated including in Hall’s wearable device the ability to compute data and send alerts to an athlete /a third party since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Re Claim 2, Hall discloses providing output to a viewer on a computing device showing data measured by the sensor during participation in the sporting event (para. [0177], [0178], an application program is provided for a certain party to subscribe to receive relevant actionable data in real time push from the cloud-based platform. Apps at level 2 are operable to repackage the data from L1 and provide to different parties, including coaches, trainers, medical staff, live announcers, broadcasters, displays, viewers, fans, and combinations thereof).  
Re Claim 3, Hall discloses that coordinating performance in the sporting event with the output from that at least one sensor (para. [0169], the cloud-based platform is operable to provide advanced sports analytics and trends for relevant parties, para. [0170] and [0171] disclose biometric data from multiple sensors are analyzed in the cloud-based platform to provide insights for teams about players and future matchups, improve player performance and team performance, prevent injuries, improve fan engagement, view experience).   
Re Claims 5 and 6, Hall discloses the claimed invention substantially as set forth in claim 1. 
Hall is silent regarding measuring the at least one physiological parameter of the athlete before participation in the sporting event and comparing the at least one measured physiological parameter during participation in the sporting event to a user's baseline obtained before participation in the sporting event.  
However, Sales discloses a method of detecting physiological attributes of a wearer of a computerized wearable device having one or more sensors comprises using the information from the one or more sensors to assess the physiological of the wearer and notifying the wearer of the wearer’s physiological (abstract). Sales teaches measuring the at least one physiological parameter of the athlete before participation in the sporting event and comparing the at least one measured physiological parameter during participation in the sporting event to an athlete’s baseline obtained before participation in the sporting event (para. [0066]-[0069] and [0090] discloses that prior to a game or a practice, the wearer may put the athletic helmet on and create a baseline level to include the wearer’s posture, balance, alertness, and physical state. During the game or the practice, if the system determines that any of the wearer’s current physiologies deviate from the wearer’s normal physiology, the system may alert the wearer’s coaches and/or parent(s)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hall as modified by Sales, by adding the steps of measuring the at least one physiological parameter of the athlete before participation in the sporting event and comparing the at least one measured physiological parameter during participation in the sporting event to an athlete's baseline obtained before participation in the sporting event, as taught by Sales, for the purpose of obtaining a normal or baseline physiology to detect abnormal states that deviates from normal physiology and notifying a relevant party to respond timely to a person’s injury or other abnormal states (para. [0066]-[0069] and [0090]). 
Re Claim 8, Hall discloses that the physiological abnormality includes at least one of fatigue and distress of the athlete at least during participation in the sporting event (para. [0182] discloses the physiological abnormality being injury, overexertion, dehydration, fatigue).  
Re Claim 9, Hall discloses that the physiological abnormality is at least one of a cardio and a pulmonary abnormality (para. [0156] discloses biometric data that includes heart rates, lung capacities, and respiration).  
Re Claim 10, Hall discloses engaging a sporting event viewer by providing data regarding the at least one physiological parameter to the sporting event viewer (para. [0172], medical staff, coaches, and trainers receive alerts for each of the multiplicity of players regarding physical states, para. [0161], [0142] discloses providing a collective set of data to coaches, trainers, medical staff, live announcers, broadcasters, sports officials, displays, viewers, and fans).  
Re Claim 12, Hall discloses that the sporting event is a physical sporting event (para. [0142], [0161], [0186] discloses the sporting event as football, [0193] discloses various physical sports).  
Re Claim 13, Hall discloses that the sporting event is a mental sporting event (para. [0144] discloses that the sporting event can be a mental sporting event such as gaming).  
Re Claim 14, Hall discloses that the sporting event is a virtual reality or software-based game (para. [0144] discloses that the sporting event can be games such as virtual sports or gaming).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2017/0259115) as modified by Sales et al. (US 2016/0066847), hereinafter “Sales”, and further in view of Case et al. (US 2018/0193698), hereinafter “Case”. 
Re Claim 7, Hall as modified by Sales discloses the claimed invention substantially as set forth in claim 1. 
	Hall is silent regarding measuring the at least one physiological parameter of the athlete after participation in the sporting event.  
	However, Case discloses an athletic performance monitoring systems and methods and teaches post-event analysis for athletes and their trainers, e.g., to evaluate past performances and to assist in improving future performances (abstract). Case teaches measuring the at least one physiological parameter of the athlete before participation in the sporting event ([0038], before, during, and/or after an athletic performance, [0042], [0044], in addition to providing real time information while an athletic performance is taking place, systems 100 and methods according to examples of the invention may provide information both before and/or after the athletic performance takes place, [0045], [0089], [0090], [0140]), measuring the at least one physiological parameter of the user during participation in the sporting event, and measuring the at least one physiological parameter of the user after participation in the sporting event by the wearable (para. [0040], one or more physiological monitors 102, 104, para. [0041], GPS 106, para. [0046], data collected by one or more of the various monitors, e.g., 102, 104, 106, and 108, during the course of an athletic performance may be transmitted to the portable display device 110 and/or to the personal computer 112, either during and/or after the performance … for more detailed processing and/or analysis, e.g., to assist the athlete, trainers, and/or coaches to evaluate past performances, to compare performances, to assist in future performances, to device training regimes, to devise strategies for an approaching event”, [0064]; [0104], post-performance analysis).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hall as modified by Sales, by adding the step of measuring the at least one physiological parameter of the athlete after participation in the sporting event, as taught by Case, for the purpose of more detailed processing and/or analysis, e.g., to assist the athlete, trainers, and/or coaches to evaluate past performances, to compare performances, to assist in future performances, to device training regimes, and to devise strategies for an approaching event (para. [0046]). 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2017/0259115), which incorporates by reference Dengler et al. (US 7,868,914), in view of Sales et al. (US 2016/0066847), hereinafter “Sales”, and Case et al. (US 2018/0193698), hereinafter “Case”, as best understood. 
Re Claim 18, Hall disclose a method for measuring at least one physiological parameter from an athlete participating in a sporting event, the method comprising: 
disposing a wearable on the athlete (para. [0156], para. [0040], different types of data for individual players are collected via wearable sensors in real time during sports); 
measuring the at least one physiological parameter of the athlete with at least one sensor disposed in the wearable (para. [0156] discloses measuring heart rate, hydration, fluid or sweat, and etc., [0040] discloses collecting biometric data), 
wherein the step of measuring the at least one physiological parameter is performed at least during participation in the sporting event (para. [0156], para. [0040], different types of data for individual players are collected via wearable sensors in real time during sports); and 
detecting a physiological abnormality in the at least one physiological parameter during participation in the sporting event and alerting at least one of the athlete and a third party of such abnormality with an alert sent (para. [0196]-[0201] discloses a medical safety alert received over a mobile phone showing the player’s hydration, heart rate, temperature, and impact level, para. [0182] discloses that the medical safety app provides medical safety alerts to medical staff via interactive GUI and the medical staff can take actions or request players to take actions based on the alerts, triggers, or notifications so that injury, overexertion, dehydration, fatigue and other unwanted conditions may be prevented or ameliorated; para. [0172], medical staff, coaches, and trainers receive alerts for each of the multiplicity of players regarding their health status), 
time tracking the measurement of the at least one physiological parameter (para. [0146] discloses that at least one sensor is provided for generating data, capturing data, receiving inputs, and/or collecting data; in every case, the data automatically receives a time code that is inextricably linked with the data, which is preferably real-time or near-real-time data. The data is associated with at least one athlete or player or participant for at least one sport or game. The at least sensor is placed on different areas of the player to measure movement, location, and/or biometric data for each player);
providing playback to a user of a video of performance in the athletic event while tracking, in real time with the playback, the at least one physiological parameter monitored by the wearable device (para. [0180], coaching app is operable to replay certain parts of the video with inserted real time data or statistical data; para. [0184], brocaster’s app is operable to receive videos and/or replay certain parts of the videos with inserted data; para. [0193]; para. [0180], [0181] discloses a coaching app and a training app, where a trainer and a coach can request and/or receive biometric data and videos in real time or near-real-time or at predetermined times or events or triggers. The coaching app is operable to receive and/or request videos in real time from the cloud-based platform, where the video have inserted real-time data or statistical data; para. [0144] discloses that location, movement, biometric data and/or vital signs data of each player are sensed and tracked in real time with a time code associated with each of them for more intelligent and time-sensitive analytics. The outputs and analytics from the data stored are applied to improve individual player or participant performance, team performance, broadcasts, viewer experience, predictive analytics of the sport or game, and combinations thereof, para. [0161] discloses cameras or video capture devices are used to provide inputs. Video data is time-coded and transmitted to the cloud-based platform for analytics and statistics information, para. [0168] and [0173] discloses database that stores video, sensory data, stats, and events, para. [0174] and [0175] discloses marking times of different performances and integrating linear timecode data), 
marking, on a computing device, two or more times of the athlete’s performance during participation in the sporting event (para. [0173] discloses providing complete integration of dynamic statistical data and graphical content with an example of performance, para. [0187] and [0188] discloses different types of performances made by players; para. [0161] discloses camera or video capture devices where video data is time-coded and transmitted for synchronization with any of the multiplicity of inputs from L0, which includes physiological parameters as shown in fig. 1; para. [0174], [0175] discloses manual event markers from marking apps, where the marking app marks time for time of hand off and/or quarterback release, start of run with ball, end of run with ball, reception, first contact and tackle and marking players. Para. [0174] also discloses that manual event markers, linear time code data, and data from L0, which includes biometric data, are integrated.; Dengler ‘914, incorporated by reference, discloses in col. 4, lines 5-28 and col. 5, lines 54- col. 6, line 3, various input devices such as a keyboard, light pen, mouse, scroll bar, or any other input device, and selecting a starting point and ending point in the image sequence, which may be done in real time while an operator is watching the image sequence, or may be done in playback mode after the sequence is recorded);
providing feedback, from the computing device to the user, of which of the at least one physiological parameters are consistently observed during the two or more marked times (para. [0173] discloses providing complete integration of dynamic statistical data and graphical content with an example of performance; para. [0180], [0181] discloses a coaching app and a training app, where a trainer and a coach can request and/or receive biometric data and videos in real time or near-real-time or at predetermined times or events or triggers. The coaching app is operable to receive and/or request videos in real time from the cloud-based platform, where the video have inserted real-time data or statistical data; para. [0161] discloses that statistics includes individual statistics for example scores, attempts and assists; para. [0174], [0175] discloses manual event markers from marking apps, where the marking app marks time for time of hand off and/or quarterback release, start of run with ball, end of run with ball, reception, first contact and tackle and marking players. Para. [0174] also discloses that manual event markers, linear time code data, and data from L0, which includes biometric data, are integrated; para. [0185] also discloses that displaying videos in real time with rich inserted data including but not limited to events during a sports game, player profile, location and movement data, and biometric data and alerts for individual players; para. [0146] discloses that at least one sensor is provided for generating data, capturing data, receiving inputs, and/or collecting data; in every case, the data automatically receives a time code that is inextricably linked with the data, which is preferably real-time or near-real-time data. The data is associated with at least one athlete or player or participant for at least one sport or game. The at least sensor is placed on different areas of the player to measure movement, location, and/or biometric data for each player. – If biometric data is measured in real-time and synchronized with videos of events or triggers with time-code, these biometric data are consistently observed during the events/triggers; para. [0152], [0153] discloses movement data integrated with activity tracker to better monitor and evaluate players’ physical performance continuously with time code synchronization; para. [0196]-[0198] discloses receiving physiological parameters in real-time during the game, therefore the relevant party would be able to observe such parameters during any event of the game or play – same types of biometric data would be provided for two or more time points for each type of performance events such as hand off and/or quarterback release, start of run with ball, end of run with ball, reception, first contact and tackle and marking player listed above in para. [0174], [0175]). 
Hall discloses a cloud-based platform that collects data from L0 sources and analyze and store the data and sending alert to the relevant parties (para. [0143], [0172]). 
Hall is silent regarding an alert for abnormality being sent directly from the wearable and the detection of the physiological abnormality occurring within the wearable based upon processing of data from the at least one sensor by a processor. 
However, Sales discloses a method of detecting physiological attributes of a wearer of a computerized wearable device having one or more sensors comprises using the information from the one or more sensors to assess the physiological of the wearer and notifying the wearer of the wearer’s physiological (abstract). Sales discloses an alert for abnormality being sent directly from the wearable and the detection of the physiological abnormality occurring within the wearable based upon processing of data from the at least one sensor by a processor (para. [0004], the computerized eyewear comprising at least one processor, one or more sensors operatively coupled to the at least one processor, and a computation device operatively coupled to the at least one processor, where the wearable determines the current physiology, compares the current physiology of the wearer to a normal physiology of the wearer, and notifies the wearer when the current physiology of the wearer deviates from the normal physiology of the wearer, para. [0005] discloses the wearable device notifying at least one of the wearer or a third party that the wearer has sustained a concussion). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hall, by configuring an alert for abnormality to be sent directly from the wearable and configuring the detection of the physiological abnormality to occur within the wearable based upon processing of data from the at least one sensor by a processor, as taught by Sales, because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Hall’s method as modified by Sales’ method can yield a predictable result of computing data within the wearable and sending alert to an athlete or a third party from the wearable. Thus, one of ordinary skill in the art would have appreciated including in Hall’s wearable device the ability to compute data and send alerts to an athlete /a third party since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Hall is silent regarding comparing the at least one measured physiological parameter during participation in the sporting event to an athlete's baseline obtained by the wearable before participation in the sporting event;  
However, Sales discloses a method of detecting physiological attributes of a wearer of a computerized wearable device having one or more sensors comprises using the information from the one or more sensors to assess the physiological of the wearer and notifying the wearer of the wearer’s physiological (abstract). Sales teaches comparing the at least one measured physiological parameter during participation in the sporting event to a user's baseline obtained by the wearable before participation in the sporting event (para. [0066]-[0069] and [0090] discloses that prior to a game or a practice, the wearer may put the athletic helmet on and create a baseline level to include the wearer’s posture, balance, alertness, and physical state. During the game or the practice, if the system determines that any of the wearer’s current physiologies deviate from the wearer’s normal physiology, the system may alert the wearer’s coaches and/or parent(s)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hall as modified by Sales, by adding the step of comparing the at least one measured physiological parameter during participation in the sporting event to an athlete's baseline obtained by the wearable before participation in the sporting event, as taught by Sales, for the purpose of obtaining a normal or baseline physiology to detect abnormal states that deviates from normal physiology and notifying a relevant party to respond timely to a person’s injury or other abnormal states (para. [0066]-[0069] and [0090]). 
Hall is silent regarding measuring the at least one physiological parameter of the athlete after participation in the sporting event by the wearable 
However, Case discloses an athletic performance monitoring systems and methods and teaches post-event analysis for athletes and their trainers, e.g., to evaluate past performances and to assist in improving future performances (abstract). Case teaches measuring the at least one physiological parameter of the user before participation in the sporting event ([0038], before, during, and/or after an athletic performance, [0042], [0044], in addition to providing real time information while an athletic performance is taking place, systems 100 and methods according to examples of the invention may provide information both before and/or after the athletic performance takes place, [0045], [0089], [0090], [0140]), measuring the at least one physiological parameter of the user during participation in the sporting event, and measuring the at least one physiological parameter of the user after participation in the sporting event by the wearable (para. [0040], one or more physiological monitors 102, 104, para. [0041], GPS 106, para. [0046], data collected by one or more of the various monitors, e.g., 102, 104, 106, and 108, during the course of an athletic performance may be transmitted to the portable display device 110 and/or to the personal computer 112, either during and/or after the performance … for more detailed processing and/or analysis, e.g., to assist the athlete, trainers, and/or coaches to evaluate past performances, to compare performances, to assist in future performances, to device training regimes, to devise strategies for an approaching event”, [0064]; [0104], post-performance analysis).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hall as modified by Sales, by adding the step of measuring the at least one physiological parameter of the athlete after participation in the sporting event by the wearable, as taught by Case, for the purpose of more detailed processing and/or analysis, e.g., to assist the athlete, trainers, and/or coaches to evaluate past performances, to compare performances, to assist in future performances, to device training regimes, and to devise strategies for an approaching event (para. [0046]). 
Re Claim 20, Hall discloses that the sporting event is selected from the consisting of a physical sporting event (para. [0142], [0161], [0186] discloses the sporting event as football, [0193] discloses various physical sports), a mental sporting event and a virtual reality or software-based game (para. [0144] discloses that the sporting event can be games such as virtual sports or gaming).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2017/0259115) as modified by Sales et al. (US 2016/0066847), hereinafter “Sales, and further in view of Levy (US 2013/0173461). 
Re Claim 11, Hall as modified by Sales discloses the claimed invention substantially as set forth in claims 1 and 10. 
Hall is silent regarding permitting betting by the sporting event viewer based at least in part on the at least one physiological parameter displayed to the sporting event viewer.  
However, Levy discloses a method for measuring at least one physiological parameter from a user participating in a sporting event and teaches permitting betting by the sporting event viewer based at least in part on the at least one physiological parameter displayed to the sporting event viewer (abstract, para. [0017], [0036] discloses third parties betting on the performance of the individual sensor carriers or the aggregated performance of multiple sensor carriers). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hall as modified by Sales, by permitting betting by the sporting event viewer based at least in part on the at least one physiological parameter displayed to the sporting event viewer, as taught by Levy, for the purpose of encouraging group fitness (abstract, para. [0017], [0036]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2017/0259115) as modified by Sales et al. (US 2016/0066847), hereinafter “Sales”, and Case et al. (US 2018/0193698), hereinafter “Case”, and further in view of Levy (US 2013/0173461). 
Re Claim 19, Hall as modified by Sales and Case discloses the claimed invention substantially as set forth in claim 18. 
	Hall, Sales, and Case is silent regarding permitting betting by the sporting event viewer based at least in part on the at least one physiological parameter displayed to a sporting event viewer.  
However, Levy discloses a method for measuring at least one physiological parameter from a user participating in a sporting event and teaches permitting betting by the sporting event viewer based at least in part on the at least one physiological parameter displayed to the sporting event viewer (abstract, para. [0017], [0036] discloses third parties betting on the performance of the individual sensor carriers or the aggregated performance of multiple sensor carriers). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hall as modified by Sales and Case, by permitting betting by the sporting event viewer based at least in part on the at least one physiological parameter displayed to the sporting event viewer, as taught by Levy, for the purpose of encouraging group fitness (abstract, para. [0017], [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Melo (US 2016/0066837) discloses physiological cues (sudden skin temperature fluctuations) being observed in response to heightened emotional states as sensed by skin thermal sensor (para. [0022]) in order to provide feedback to the athletes to help them consciously identify and assess their feelings and experiences (para. [0024], [0083]). Melo further discloses that the method is intended for increased performance for athletes and fitness enthusiasts and for individuals seeking balance and more clarity of mind (para. [0027], [0030] Biofeedback therapy is often used by athletes to enhance performance and an athlete will benefit greatly from effectively identifying the parts of the body affected by the experience of a negative heightened emotion, through the use of the present device and method.). 
McCaffrey (US 2014/0221855) discloses sensing a physiological parameter, comparing the parameter to the data ranges, and activating the display of biofeedback based on the parameter and the data ranges (para. [0007]). The physiological parameters are listed in para. [0026]. McCaffrey discloses that performance data is measured where performance data includes speed, acceleration, distance, time lapsed, pace, pedal rotations or cycling cadence, lap count, lap time, and other performance parameters (para. [0026]) and also discloses that biofeedback information enables user to self-regulate the user’s activity and behavior in order to improve the user’s performance (para. [0027], [0053], Biofeedback allows user 12 to learn about the user's personal physiological state and physiological responses. By continuously monitoring one or more physiological parameters, user 12 can respond to the data and modify behavior or activity to improve health and performance.). McCaffrey discloses that the biofeedback can be used during exercise, training, and rehabilitation (para. [0027]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, June 4, 2022Examiner, Art Unit 3792